UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1279



KIRIL GEORGIEV VUKOV,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-243-363)


Submitted:   November 16, 2005            Decided:   December 9, 2005


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nicolette Glazer, LAW OFFICES OF LARRY R. GLAZER, Century City,
California, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, M. Jocelyn
Lopez Wright, Assistant Director, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kiril Georgiev Vukov, a native and citizen of Bulgaria,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying a motion to reopen.       We have reviewed the

administrative record and the Board’s order and find that the Board

did not abuse its discretion in denying the motion to reopen.         See

INS v. Doherty, 502 U.S. 314, 323-24 (1992).       Accordingly, we deny

the petition for review for the reasons stated by the Board.          See

In re Vukov, A79-243-363 (B.I.A. Feb. 11, 2005).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 2 -